OFFICE   OF THE AtiORNEYGENERAIi   OF TEXAS
                    AUSTIN
“3. 'Stthe bank 6hotid io~wlo~~s Its pled@
    lima upon thlr atoak more thna 6 mntrhs
      after the date of pledge. oan the bplnk
      le$ally b&y thirstoak in st the fore-
      clo8urc srlc?
“4.
8tato to bs thut cchsn suoh shwss of bapltsl stook hetto bed.
thus aopulre4 tke brinkehdl within six manths eftar~its so-
qtisiticin sell OT di.;loEeOf th0 SEX., WUcr t?iO p%Ilalty of
s capltal stoak iiapol~t to tkr alxmt of 6hs per mlile of
such &are., lf   it   f.il. CQ   a0 8.0.
~max~
    vexytruly




         Aul*unt